     Case 2:12-cr-00016-WFN    ECF No. 1014    filed 12/08/20   PageID.6009 Page 1 of 3




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Timothy J. Ohms
 4   Patrick Cashman
     Assistant United States Attorneys
 5   Post Office Box 1494
 6   Spokane, WA 99210-1494
     Telephone: (509) 353-2767
 7
 8
                           UNITED STATES DISTRICT
 9                FOR THE EASTERN DISTRICT OF WASHINGTON
10
      UNITED STATES OF AMERICA,
11
12                            Plaintiff,          2:12-CR-00016-WFN-4
13
                   v.                             United States’ Notice of Review
14                                                of PSR
15    PETER MICHAEL MAGANA,
16                            Defendant.
17
18         Plaintiff, United States of America, by and through William D. Hyslop,
19   United States Attorney for the Eastern District of Washington, and Timothy J.
20   Ohms and Patrick Cashman, Assistant United States Attorneys for the Eastern
21   District of Washington, submits the following Notice of Review of Amended
22   Presentence Investigation Report.
23         The United States has reviewed the Amended Presentence Investigation
24   Report (PSR) prepared by United States Probation Officer Shawn Kennicutt on
25
26
27
28
     United States’ Notice of Review of PSR - 1
     Case 2:12-cr-00016-WFN    ECF No. 1014    filed 12/08/20     PageID.6010 Page 2 of 3




 1   December 4, 2020. ECF No. 1013. The United States has no additions, objections
 2   or corrections based upon information currently available.
 3         Dated: December 8, 2020.
 4                                                William D. Hyslop
 5                                                United States Attorney

 6                                                s/ Timothy J. Ohms
 7                                                Timothy J. Ohms
                                                  Assistant United States Attorney
 8
 9
                                                  s/ Patrick Cashman
10
                                                  Patrick Cashman
11                                                Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Notice of Review of PSR - 2
     Case 2:12-cr-00016-WFN      ECF No. 1014        filed 12/08/20   PageID.6011 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on December 8, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send
 4   notification of such filing to the following:
 5         Defendant, via counsel.
 6
 7                                                     s/ Timothy J. Ohms
 8                                                     Timothy J. Ohms
                                                       Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Notice of Review of PSR - 3
